IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF THE                                      No. 84535
                     RESIGNATION OF JUSTIN JAMES
                     HENDERSON, BAR NO. 13349.




                               ORDER GRANTING PETITION FOR RESIGNATION
                                 This is a joint petition by the State Bar of Nevada and attorney
                     Justin James Henderson for his resignation from the Nevada bar.
                                    SCR 98(5) provides that Nevada attorneys who are not actively
                     practicing law in this state may resign from the state bar if certain
                     conditions are met. The petition includes statements from state bar staff
                     confirming that no disciplinary, fee dispute arbitration, or client security
                     fund matters are pending against Henderson; and that he is current on all
                     membership fee payments and other financial commitments relating to his
                     practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                 Bar counsel has recommended that the resignation be
                     approved, and the Board of Governors has approved the application for
                     resignation.     See SCR 98(5)(a)(2). Henderson acknowledges that his
                     resignation is irrevocable and that the state bar retains continuing
                     jurisdiction with respect to matters involving a past member's conduct prior
                     to resignation. See SCR 98(5)(c)-(d). Finally, Henderson has submitted an
                     affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
        OF
     NEVADA


(0) 1947A   OaPiro
                                                                                   1.2--11,3/11
                              The petition satisfies the requirements of SCR 98(5).
                   Accordingly, we approve attorney Justin James Henderson's resignation.
                   SCR 98(5)(a)(2). The petition is hereby granted.
                              It is so ORDERED.




                   cc:   Bar Counsel, State Bar of Nevada
                         Justin James Henderson
                         Executive Director, State Bar of Nevada
                         Admissions Office, United States Supreme Court




SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A (Afqp.